Case 9:20-bk-10254-MB   Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50   Desc
                        Main Document     Page 1 of 86
Case 9:20-bk-10254-MB   Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50   Desc
                        Main Document     Page 2 of 86
Case 9:20-bk-10254-MB   Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50   Desc
                        Main Document     Page 3 of 86
              Case 9:20-bk-10254-MB                           Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                                Desc
                                                              Main Document     Page 4 of 86
 Debtor 1        Michael A. Hershman
 Debtor 2        Linda J. Hershman                                                                                  Case number (if known)       9:20-bk-10254

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Mercedes Benz                             Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      GL                                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
         Approximate mileage:                111,000                 Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $5,000.00                  $5,000.00
                                                                     (see instructions)



  3.2    Make:       Mercedes Benz                             Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      350                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2008                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
         Approximate mileage:                143,000                 Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $2,500.00                  $2,500.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $7,500.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household goods and furnishings                                                                                                 $1,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Cell phones and computer.                                                                                                         $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
       No
Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 9:20-bk-10254-MB                                           Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                     Desc
                                                                             Main Document     Page 5 of 86
 Debtor 1          Michael A. Hershman
 Debtor 2          Linda J. Hershman                                                                                          Case number (if known)   9:20-bk-10254

        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        No
        Yes. Describe.....

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                             $1,500.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          Checking and
                                              17.1.       savings                                 Union Bank account no. xxxxx3825                                   $10,830.90


                                                          Checking and
                                              17.2.       savings                                 Logix account number xxxxxx3400                                        $265.64




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
             Case 9:20-bk-10254-MB                            Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                       Desc
                                                              Main Document     Page 6 of 86
 Debtor 1         Michael A. Hershman
 Debtor 2         Linda J. Hershman                                                                           Case number (if known)      9:20-bk-10254

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                                TD Ameritrade account                                                                                       $321.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

                                            Bank account in the name of Besorat Properties
                                            Rental Fund, LLC. Union Bank acct. no.
                                            xxxxxx9494100.

                                            Overdrawn.                                                               100         %                              $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

Money or property owed to you?                                                                                                               Current value of the
Official Form 106A/B                                                   Schedule A/B: Property                                                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 9:20-bk-10254-MB                                 Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                                       Desc
                                                                   Main Document     Page 7 of 86
 Debtor 1        Michael A. Hershman
 Debtor 2        Linda J. Hershman                                                                                               Case number (if known)        9:20-bk-10254

                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                  claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                 Surrender or refund
                                                                                                                                                                   value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                          Debtor's own Vietnamese Dong currency.                                                                               $2,000.00


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $13,417.54


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case 9:20-bk-10254-MB                                    Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                                    Desc
                                                                       Main Document     Page 8 of 86
 Debtor 1         Michael A. Hershman
 Debtor 2         Linda J. Hershman                                                                                                     Case number (if known)   9:20-bk-10254

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
        Yes. Give specific information.........

                                               Debtor is a beneficiary, along with 4 siblings, of his Mother's estate.
                                               His Mother passed away in and there were no assets to distribute. The
                                               estate is the holder of a Judgment against Tang Jung. The judgment
                                               was enetered in 2009. The total amount of the Judgment is
                                               $1,988,428.18. It is not believed that the Judgment Debtor owns any
                                               assets.                                                                                                                      $397,685.64



 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                $397,685.64

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $189,500.00
 56. Part 2: Total vehicles, line 5                                                                           $7,500.00
 57. Part 3: Total personal and household items, line 15                                                      $1,500.00
 58. Part 4: Total financial assets, line 36                                                                 $13,417.54
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +         $397,685.64

 62. Total personal property. Add lines 56 through 61...                                                    $420,103.18               Copy personal property total           $420,103.18

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $609,603.18




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
               Case 9:20-bk-10254-MB                          Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                             Desc
                                                              Main Document     Page 9 of 86
 Fill in this information to identify your case:

 Debtor 1                   Michael A. Hershman
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Linda J. Hershman
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number           9:20-bk-10254
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
                                                                                                                                                            $1,063,475.4
 2.1     5AIF Sycamore 2, LLC                                                                               $1,442,475.45               $379,000.00
                                                  Describe the property that secures the claim:                                                                        5
         Creditor's Name                          434 Arbor Lane Court Unit 103
                                                  Thousand Oaks, CA 91360 Ventura
                                                  County
         19800 MacArthur Blvd.                    2 bed, 2 bath, 1147 square feet
                                                  As of the date you file, the claim is: Check all that
         Suite #1150                              apply.
         Irvine, CA 92612                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          11/2/19                   Last 4 digits of account number




   Add the dollar value of your entries in Column A on this page. Write that number here:                            $1,442,475.45
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                           $1,442,475.45

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case 9:20-bk-10254-MB                           Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                                      Desc
                                                               Main Document    Page 10 of 86
 Fill in this information to identify your case:

 Debtor 1                   Michael A. Hershman
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Linda J. Hershman
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number            9:20-bk-10254
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          5 AIF Sycamore 1 LLC,                                   Last 4 digits of account number                                                               $3,293,110.00
              Nonpriority Creditor's Name
              and 5 Arch Funding Corp.                                When was the debt incurred?
              19800 MacArthur Blvd.
              Suite 1150
              Irvine, CA 92612
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only
                                                                          Contingent
                  Debtor 2 only
                                                                          Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Mortgage




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              43119                                                Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 11 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.2      Albert Womble ISAOA                                        Last 4 digits of account number                                                     $650,000.00
          Nonpriority Creditor's Name
          PO Box 3609                                                When was the debt incurred?
          Seal Beach, CA 90740
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.3      Alfredo Gonzales                                           Last 4 digits of account number                                                      $15,000.00
          Nonpriority Creditor's Name
          11834 East 166 St.                                         When was the debt incurred?           4/4/17
          Artesia, CA 90701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.4      Alfredo Gonzalez                                           Last 4 digits of account number                                                      $55,000.00
          Nonpriority Creditor's Name
          11834 East 166 St.                                         When was the debt incurred?
          Artesia, CA 90701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 12 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.5      Amarith Development LLC                                    Last 4 digits of account number                                                      $53,110.00
          Nonpriority Creditor's Name
          500 S. Main St.                                            When was the debt incurred?           4/5/17
          Suite 102
          Orange, CA 92868
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6      Amarith Development LLC                                    Last 4 digits of account number                                                      $12,000.00
          Nonpriority Creditor's Name
          Arman Mirai                                                When was the debt incurred?           4/5/17
          500 S. Main St. Suite 102
          Orange, CA 92868
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.7      American Express                                           Last 4 digits of account number       1008                                           $50,847.51
          Nonpriority Creditor's Name
          PO Box 0001                                                When was the debt incurred?
          Los Angeles, CA 90096-8000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 13 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.8      American Express                                           Last 4 digits of account number       1004                                             $4,863.53
          Nonpriority Creditor's Name
          PO Box 0001                                                When was the debt incurred?
          Los Angeles, CA 90096-8000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9      Amex                                                       Last 4 digits of account number       3023                                           $51,543.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                                                                        Opened 12/87 Last Active
          Po Box 981540                                              When was the debt incurred?           12/03/18
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 0        Amex/Bankruptcy                                            Last 4 digits of account number       4372                                             $2,704.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                                                                        Opened 08/16 Last Active
          Po Box 981540                                              When was the debt incurred?           4/24/19
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 14 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.1
 1        Amit Yonay                                                 Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          1768 Mesa Ridge Ave.                                       When was the debt incurred?
          Westlake Village, CA 91362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.1
 2        Anchor Loans LP                                            Last 4 digits of account number                                                    $5,227,500.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.1
 3        Anchor Loans LP                                            Last 4 digits of account number                                                     $605,922.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 15 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.1
 4        Anchor Loans LP                                            Last 4 digits of account number                                                    $1,153,000.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.1
 5        Anchor Loans LP                                            Last 4 digits of account number                                                    $2,196,000.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.1
 6        Anchor Loans LP                                            Last 4 digits of account number                                                    $1,232,562.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 16 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.1
 7        Anchor Loans LP                                            Last 4 digits of account number                                                    $1,250,886.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.1
 8        Anchor Loans LP                                            Last 4 digits of account number                                                     $475,000.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.1
 9        Anchor Loans LP                                            Last 4 digits of account number                                                     $588,625.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 17 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.2
 0        Anchor Loans LP                                            Last 4 digits of account number                                                    $1,212,754.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.2
 1        Anchor Loans LP                                            Last 4 digits of account number                                                    $1,245,000.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.2
 2        Andrew Michael Ward                                        Last 4 digits of account number                                                     $278,000.00
          Nonpriority Creditor's Name
          1271 ranville Ave. #404                                    When was the debt incurred?           10/23/17
          Los Angeles, CA 90055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 18 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.2
 3        Andrew Michael Ward                                        Last 4 digits of account number                                                     $278,000.00
          Nonpriority Creditor's Name
          1271 Granville Ave. #404                                   When was the debt incurred?           9/21/17
          Los Angeles, CA 90055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.2
 4        Arch Funding                                               Last 4 digits of account number                                                    $1,046,306.00
          Nonpriority Creditor's Name
          19800 MacArthur Blvd.                                      When was the debt incurred?
          Suite 1150
          Irvine, CA 92612
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.2
 5        Arch Funding/5 AIF Maple 2, LLC                            Last 4 digits of account number                                                    $1,148,240.00
          Nonpriority Creditor's Name
          19800 MacArthur Blvd.                                      When was the debt incurred?
          Suite 1150
          Irvine, CA 92612
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 19 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.2
 6        Arlington Investments LLC                                  Last 4 digits of account number                                                     $300,000.00
          Nonpriority Creditor's Name
          68 Genoa St. #A                                            When was the debt incurred?           4/5/17
          Arcadia, CA 91006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.2
 7        Arlington Investments LLC                                  Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          68 Genoa St. #A                                            When was the debt incurred?           4/5/17
          Arcadia, CA 91006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.2
 8        Arturo Gonzalez                                            Last 4 digits of account number                                                      $80,000.00
          Nonpriority Creditor's Name
          31320 Via Colinas Suite 117                                When was the debt incurred?           4/9/18
          Westlake Village, CA 91362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 20 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.2
 9        Bank of America                                            Last 4 digits of account number       1337                                           $55,817.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 06/16 Last Active
          Nc4-105-03-14 Pob 26012                                    When was the debt incurred?           12/23/19
          Greensboro, NC 27420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile


 4.3
 0        Ben Rugg                                                   Last 4 digits of account number                                                     $376,000.00
          Nonpriority Creditor's Name
          2995 Brynwood Drive                                        When was the debt incurred?           8/19/17
          Madison, WI 53711
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.3
 1        Camilo Concha                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15303 Ventura Blvd. #850                                   When was the debt incurred?
          Sherman Oaks, CA 91403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 21 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.3      Castle Real Estate Investments,
 2        LLC                                                        Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          Michelle Halliwell                                         When was the debt incurred?
          1014 S. Westlake Blvd. #14152
          Westlake Village, CA 91361
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 3        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $130,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.3
 4        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $378,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 22 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.3
 5        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.3
 6        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                      $31,862.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?           3/2/18
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.3
 7        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $101,844.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?           3/16/18
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 23 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.3
 8        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?           2/13/18
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.3
 9        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?           3/1/18
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.4
 0        Cathlen Bloeser as Trustee of the                          Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?           8/21/18
          3076 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 24 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.4
 1        Central Loan Admin & R                                     Last 4 digits of account number       2288                                          $430,967.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.4
 2        Central Loan Admin & R                                     Last 4 digits of account number       2270                                          $413,550.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.4
 3        Central Loan Admin & R                                     Last 4 digits of account number       2247                                          $188,930.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 25 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.4
 4        Central Loan Admin & R                                     Last 4 digits of account number       2239                                          $186,114.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.4
 5        Central Loan Admin & R                                     Last 4 digits of account number       2254                                          $186,083.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.4
 6        Central Loan Admin & R                                     Last 4 digits of account number       2262                                          $180,465.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 26 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.4
 7        Central Loan Admin & R                                     Last 4 digits of account number       2221                                          $138,429.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.4
 8        Charles McDonald                                           Last 4 digits of account number                                                      $60,000.00
          Nonpriority Creditor's Name
          1731 Howe Avenue #123                                      When was the debt incurred?           5/22/18
          Sacramento, CA 95825
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 9        Chester Joseph Smigielski                                  Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          10 Wales St.                                               When was the debt incurred?           3/1/18
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 27 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.5
 0        Citi/Sears                                                 Last 4 digits of account number       3173                                             $4,361.00
          Nonpriority Creditor's Name
          Citibank/Centralized Bankruptcy                                                                  Opened 01/16 Last Active
          Po Box 790034                                              When was the debt incurred?           5/12/19
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.5
 1        Citibank                                                   Last 4 digits of account number       7600                                               $379.40
          Nonpriority Creditor's Name
          PO Box 1503                                                When was the debt incurred?
          Saint Peters, MO 63376
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.5
 2        Citibank/Shell Oil                                         Last 4 digits of account number       7600                                               $379.00
          Nonpriority Creditor's Name
          Citicorp Credit Srvs/Centralized Bk                                                              Opened 04/17 Last Active
          dept                                                       When was the debt incurred?           3/12/19
          Po Box 790034
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 28 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.5
 3        Consumer Acceptance Corp.                                  Last 4 digits of account number                                                     $423,692.00
          Nonpriority Creditor's Name
          15303 Ventura Blvd. #850                                   When was the debt incurred?
          Sherman Oaks, CA 91403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment


 4.5
 4        David Spangler                                             Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          27489 Agoura Road                                          When was the debt incurred?           4/5/17
          Agoura Hills, CA 91301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.5      Deptartment Store National
 5        Bank/Macy's                                                Last 4 digits of account number       0948                                             $8,443.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/05 Last Active
          9111 Duke Boulevard                                        When was the debt incurred?           5/20/19
          Mason, OH 45040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 29 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.5
 6        Fernando Garcia De La Cruz and                             Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          Ricardo Fajardo                                            When was the debt incurred?
          1916 S. Ninth Street
          Anaheim, CA 92802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.5
 7        Financial Credit Netwo                                     Last 4 digits of account number       2892                                               $113.00
          Nonpriority Creditor's Name
          1300 W Main                                                When was the debt incurred?           Opened 7/16/19
          Visalia, CA 93277
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney City Of Thousand Oaks


 4.5
 8        Francis Capital and Gavilan Capital                        Last 4 digits of account number                                                     $291,000.00
          Nonpriority Creditor's Name
          Multifamily Opportunity Fund I, LLC                        When was the debt incurred?           8/21/18
          555 Marin Street
          Suite 140
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 30 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.5
 9        Francis Capital and Gavilan Capital                        Last 4 digits of account number                                                     $867,720.00
          Nonpriority Creditor's Name
          Multifamily Opportunity Fund I. LLC                        When was the debt incurred?           8/27/18
          555 Marin Street
          Suite 140
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6
 0        Francis Capitaland Gavilan Capital                         Last 4 digits of account number                                                     $650,000.00
          Nonpriority Creditor's Name
          Multifamily Opportunity Fund I, LLC                        When was the debt incurred?           8/21/18
          555 Marin Street
          Suite 140
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6
 1        George Polous                                              Last 4 digits of account number                                                      $10,000.00
          Nonpriority Creditor's Name
          15 Mistral                                                 When was the debt incurred?           4/4/17
          Aliso Viejo, CA 92656
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 31 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.6
 2        GMDM Investments, LLC                                      Last 4 digits of account number                                                     $432,049.00
          Nonpriority Creditor's Name
          7280 west Palmetto Park Rd. #106-N                         When was the debt incurred?           4/5/17
          Boca Raton, FL 33433
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6
 3        Graham Barker                                              Last 4 digits of account number                                                      $40,578.00
          Nonpriority Creditor's Name
          PO Box 5137                                                When was the debt incurred?
          Chatsworth, CA 91311
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lien


 4.6
 4        Grant S. Pederson, Trustee of the                          Last 4 digits of account number                                                     $105,000.00
          Nonpriority Creditor's Name
          Pederson Family Trust                                      When was the debt incurred?           3/4/18
          1022 Bradbury Court
          Westlake Village, CA 91361
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 32 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.6
 5        Hossein and Susan Balou                                    Last 4 digits of account number                                                     $123,440.00
          Nonpriority Creditor's Name
          517 N. Dwyer Dr.                                           When was the debt incurred?           4/5/17
          Anaheim, CA 92801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6
 6        Hossein and Susan Balou                                    Last 4 digits of account number                                                      $40,000.00
          Nonpriority Creditor's Name
          517 N. Dwyer Dr.                                           When was the debt incurred?
          Anaheim, CA 92801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6
 7        IKO Investments                                            Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          1768 Mesa Ridge Ave.                                       When was the debt incurred?           4/5/17
          Thousand Oaks, CA 91362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 33 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.6
 8        Jim and Celeste Kelber                                     Last 4 digits of account number                                                     $105,000.00
          Nonpriority Creditor's Name
          1916 Court St.                                             When was the debt incurred?           2/12/08
          Newport Beach, CA 92663
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 9        Joshua Marder                                              Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          401 Rockefeller Apt. B1013                                 When was the debt incurred?           8/21/18
          Irvine, CA 92612
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.7
 0        Kevin Kanegai                                              Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          3314 Iroquois Ave.                                         When was the debt incurred?           8/21/18
          Long Beach, CA 90808
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 34 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.7
 1        Kohls/Capital One                                          Last 4 digits of account number       0901                                             $1,313.00
          Nonpriority Creditor's Name
          Attn: Credit Administrator                                                                       Opened 11/05 Last Active
          Po Box 3043                                                When was the debt incurred?           2/17/19
          Milwaukee, WI 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.7
 2        Levbern Properties LLC                                     Last 4 digits of account number                                                     $715,000.00
          Nonpriority Creditor's Name
          c/o Andrew ward                                            When was the debt incurred?
          1271 Granville Ave. #404
          Los Angeles, CA 90055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.7
 3        Lisa Marie Conley-Lambert                                  Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          80 Borghese                                                When was the debt incurred?           8/21/18
          Irvine, CA 92618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 35 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.7
 4        LoanCare LLC                                               Last 4 digits of account number       6028                                          $459,316.00
          Nonpriority Creditor's Name
          Attn: Consumer Solutions Dept                                                                    Opened 07/17 Last Active
          Po Box 8068                                                When was the debt incurred?           3/23/19
          Virginia Beach, VA 23450
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.7
 5        Macy's                                                     Last 4 digits of account number       0948                                             $8,443.24
          Nonpriority Creditor's Name
          PO Box 9001094                                             When was the debt incurred?
          Louisville, KY 40290-1094
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.7
 6        Macy's                                                     Last 4 digits of account number       4372                                             $2,607.86
          Nonpriority Creditor's Name
          PO Box 9001108                                             When was the debt incurred?
          Louisville, KY 40290-1108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 36 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.7
 7        Marriot Ownership Resort, Inc.                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Care of Robert W. Davis, Jr.                               When was the debt incurred?           2016
          200 S. Orange Ave. Suite 2600
          Orlando, FL 32801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Time Share Debt


 4.7
 8        Paulette Callahan                                          Last 4 digits of account number                                                    $8,180,500.00
          Nonpriority Creditor's Name
          31320 Via Colinas Suite 117                                When was the debt incurred?           4/9/18
          Thousand Oaks, CA 91362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.7
 9        Redwood BPL Holdings, Inc.                                 Last 4 digits of account number                                                     $600,846.22
          Nonpriority Creditor's Name
          Ryan and Tucker LLP                                        When was the debt incurred?           12/12/19
          611 Anton Boulevard
          Suite 1400
          Costa Mesa, CA 92626-1931
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgement Lien




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 37 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.8
 0        Reginald Evans                                             Last 4 digits of account number                                                      $15,000.00
          Nonpriority Creditor's Name
          3488 Chestnut Dr.                                          When was the debt incurred?           4/5/17
          Norco, CA 92860
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.8
 1        Ricardo Manciel                                            Last 4 digits of account number                                                      $21,000.00
          Nonpriority Creditor's Name
          424 Diana Place                                            When was the debt incurred?
          Fullerton, CA 92833
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.8
 2        Robert and Tamorah Schuett                                 Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          1991 Country Club Road                                     When was the debt incurred?           4/5/17
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 38 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.8
 3        Robert and Tamorah Schuett                                 Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          1991 Country Club Road                                     When was the debt incurred?           4/5/17
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.8
 4        Roshanak Khojasteh                                         Last 4 digits of account number                                                      $40,000.00
          Nonpriority Creditor's Name
          820 Bellflower Ave. #311                                   When was the debt incurred?
          North Hollywood, CA 91601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.8
 5        Ryan Bradley                                               Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          1350 E. Los Angeles Ave. Suite 3C                          When was the debt incurred?
          Simi Valley, CA 93065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 39 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.8
 6        Sam Salgado                                                Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          PO Box 312                                                 When was the debt incurred?           4/5/17
          Moorpark, CA 93020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.8
 7        Sears                                                      Last 4 digits of account number                                                        $2,000.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit Card (Still Looking for Old
              Yes                                                       Other. Specify   Statement)


 4.8
 8        Skidemore Markel                                           Last 4 digits of account number                                                          $800.00
          Nonpriority Creditor's Name
          2480 Stearns St.                                           When was the debt incurred?           2018
          Simi Valley, CA 93063
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   2018 Tax Accountant




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 40 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.8
 9        Synchrony Bank/TJX                                         Last 4 digits of account number       3879                                             $4,992.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 09/16 Last Active
          Po Box 965060                                              When was the debt incurred?           3/14/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9
 0        tam Le                                                     Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          15811 Exeter St.                                           When was the debt incurred?           8/21/18
          Westminster, CA 92683
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.9
 1        The Kuther Living Trust                                    Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          Ryan D. Kuther, Amy M. Kuther co                           When was the debt incurred?           3/4/18
          Tr
          1652 Folkstone Terrace
          Westlake Village, CA 91361
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 41 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.9
 2        TJ Maxx                                                    Last 4 digits of account number       3879                                             $3,762.41
          Nonpriority Creditor's Name
          PO Box 530949                                              When was the debt incurred?
          Atlanta, GA 30353-0949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9
 3        Todd Vigneux Trustee of the                                Last 4 digits of account number                                                      $85,000.00
          Nonpriority Creditor's Name
          Vigneux Family Trust                                       When was the debt incurred?           3/4/18
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.9
 4        Trojan Professional Srvs                                   Last 4 digits of account number       5674                                               $535.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 02/19
          Po Box 1270
          Los Alamitos, CA 90720
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Jacqueline Subka Dds




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 42 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.9
 5        TSC Acct/Rec Solutions                                     Last 4 digits of account number       1447                                             $1,957.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                      When was the debt incurred?           Opened 06/19
          2701 Laker Ave West Suite 120
          Carlsbad, CA 92010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Krithika Ramadas Md


 4.9
 6        Union Bank Visa                                            Last 4 digits of account number       2770                                             $4,455.77
          Nonpriority Creditor's Name
          PO Box 60398                                               When was the debt incurred?
          Phoenix, AZ 85082-0398
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9
 7        Union Bank Visa                                            Last 4 digits of account number       3932                                             $4,443.52
          Nonpriority Creditor's Name
          PO Box 60398                                               When was the debt incurred?
          Phoenix, AZ 85082-0398
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                                     Desc
                                                              Main Document    Page 43 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                               Case number (if known)          9:20-bk-10254

 4.9
 8         Waterlee, Inc.                                            Last 4 digits of account number                                                               $200,000.00
           Nonpriority Creditor's Name
           29500 Heathercliff Rd. #42                                When was the debt incurred?            4/5/17
           Malibu, CA 90265
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
               Debtor 1 only
                                                                          Contingent
               Debtor 2 only
                                                                          Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   Deed of Trust


 4.9
 9         Zahra Azizi                                               Last 4 digits of account number                                                                $30,000.00
           Nonpriority Creditor's Name
           2201 Michelson Apt. 2213                                  When was the debt incurred?            8/21/18
           Irvine, CA 92612
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
               Debtor 1 only
                                                                          Contingent
               Debtor 2 only
                                                                          Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   Deed of Trust

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Michael Associates                                            Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 255 Saint Charles St. #204                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Thousand Oaks, CA 91360
                                                               Last 4 digits of account number                     8093

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.    Domestic support obligations                                                  6a.       $                          0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.    Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 34 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                   Desc
                                                              Main Document    Page 44 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                          Case number (if known)     9:20-bk-10254

                                                                                                                        Total Claim
                        6f.   Student loans                                                            6f.      $                      0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                    6g.      $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             40,888,160.46

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             40,888,160.46




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 35 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 9:20-bk-10254-MB                                      Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                         Desc
                                                                          Main Document    Page 45 of 86
 Fill in this information to identify your case and this filing:

 Debtor 1                    Michael A. Hershman
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Linda J. Hershman
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA

 Case number            9:20-bk-10254                                                                                                                            Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        434 Arbor Lane Court                                                           Single-family home                         Do not deduct secured claims or exemptions. Put
        Unit 103                                                                       Duplex or multi-unit building              the amount of any secured claims on Schedule D:
        Street address, if available, or other description                                                                        Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Thousand Oaks                     CA        91360-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $379,000.00                $379,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Disputed
        Ventura                                                                        Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                2 bed, 2 bath, 1147 square feet. Debtor does not believe that she has any
                                                                                ownership interest in the property and that the property is owned
                                                                                exclusively by her Mother. Notwitstanding what a title document might
                                                                                indicate debtor maintains that she has no legal ownership or interest in
                                                                                connection with this property She did not put any money into the property
                                                                                and never intended that she would be considered a legal owner.


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $379,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.



Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 9:20-bk-10254-MB                           Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                                Desc
                                                              Main Document    Page 46 of 86
 Debtor 1        Michael A. Hershman
 Debtor 2        Linda J. Hershman                                                                                  Case number (if known)       9:20-bk-10254

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Mercedes Benz                             Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      GL                                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
         Approximate mileage:                111,000                 Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $5,000.00                  $5,000.00
                                                                     (see instructions)



  3.2    Make:       Mercedes Benz                             Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      350                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2008                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
         Approximate mileage:                143,000                 Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $2,500.00                  $2,500.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $7,500.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household goods and furnishings                                                                                                 $1,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Cell phones and computer.                                                                                                         $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
       No
Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 9:20-bk-10254-MB                                           Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                     Desc
                                                                             Main Document    Page 47 of 86
 Debtor 1          Michael A. Hershman
 Debtor 2          Linda J. Hershman                                                                                          Case number (if known)   9:20-bk-10254

        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        No
        Yes. Describe.....

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                             $1,500.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          Checking and
                                              17.1.       savings                                 Union Bank account no. xxxxx3825                                   $10,830.90


                                                          Checking and
                                              17.2.       savings                                 Logix account number xxxxxx3400                                        $265.64




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
             Case 9:20-bk-10254-MB                            Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                       Desc
                                                              Main Document    Page 48 of 86
 Debtor 1         Michael A. Hershman
 Debtor 2         Linda J. Hershman                                                                           Case number (if known)      9:20-bk-10254

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                                TD Ameritrade account                                                                                       $321.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

                                            Bank account in the name of Besorat Properties
                                            Rental Fund, LLC. Union Bank acct. no.
                                            xxxxxx9494100.

                                            Overdrawn.                                                               100         %                              $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

Money or property owed to you?                                                                                                               Current value of the
Official Form 106A/B                                                   Schedule A/B: Property                                                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 9:20-bk-10254-MB                                 Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                                       Desc
                                                                   Main Document    Page 49 of 86
 Debtor 1        Michael A. Hershman
 Debtor 2        Linda J. Hershman                                                                                               Case number (if known)        9:20-bk-10254

                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                  claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                 Surrender or refund
                                                                                                                                                                   value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                          Debtor's own Vietnamese Dong currency.                                                                               $2,000.00


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $13,417.54


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case 9:20-bk-10254-MB                                    Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                                    Desc
                                                                       Main Document    Page 50 of 86
 Debtor 1         Michael A. Hershman
 Debtor 2         Linda J. Hershman                                                                                                     Case number (if known)   9:20-bk-10254

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
        Yes. Give specific information.........

                                               Debtor is a beneficiary, along with 4 siblings, of his Mother's estate.
                                               His Mother passed away in and there were no assets to distribute. The
                                               estate is the holder of a Judgment against Tang Jung. The judgment
                                               was enetered in 2009. The total amount of the Judgment is
                                               $1,988,428.18. It is not believed that the Judgment Debtor owns any
                                               assets.                                                                                                                      $397,685.64



 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                $397,685.64

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $379,000.00
 56. Part 2: Total vehicles, line 5                                                                           $7,500.00
 57. Part 3: Total personal and household items, line 15                                                      $1,500.00
 58. Part 4: Total financial assets, line 36                                                                 $13,417.54
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +         $397,685.64

 62. Total personal property. Add lines 56 through 61...                                                    $420,103.18               Copy personal property total           $420,103.18

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $799,103.18




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
               Case 9:20-bk-10254-MB                          Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                             Desc
                                                              Main Document    Page 51 of 86
 Fill in this information to identify your case:

 Debtor 1                   Michael A. Hershman
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Linda J. Hershman
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number           9:20-bk-10254
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
                                                                                                                                                            $1,063,475.4
 2.1     5AIF Sycamore 2, LLC                                                                               $1,442,475.45               $379,000.00
                                                  Describe the property that secures the claim:                                                                        5
         Creditor's Name                          434 Arbor Lane Court Unit 103
                                                  Thousand Oaks, CA 91360 Ventura
                                                  County
                                                  2 bed, 2 bath, 1147 square feet.
                                                  Debtor does not believe that she
                                                  has any ownership interest in the
                                                  property and that the property is
         19800 MacArthur Blvd.                    owned exclusively by her Mother.
                                                  As of the date you file, the claim is: Check all that
         Suite #1150                              apply.
         Irvine, CA 92612                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          11/2/19                   Last 4 digits of account number




   Add the dollar value of your entries in Column A on this page. Write that number here:                            $1,442,475.45
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                           $1,442,475.45

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case 9:20-bk-10254-MB                           Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                                      Desc
                                                               Main Document    Page 52 of 86
 Fill in this information to identify your case:

 Debtor 1                   Michael A. Hershman
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Linda J. Hershman
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number            9:20-bk-10254
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          5 AIF Sycamore 1 LLC,                                   Last 4 digits of account number                                                               $3,293,110.00
              Nonpriority Creditor's Name
              and 5 Arch Funding Corp.                                When was the debt incurred?
              19800 MacArthur Blvd.
              Suite 1150
              Irvine, CA 92612
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only
                                                                          Contingent
                  Debtor 2 only
                                                                          Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Mortgage




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              43119                                                Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 53 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.2      Albert Womble ISAOA                                        Last 4 digits of account number                                                     $650,000.00
          Nonpriority Creditor's Name
          PO Box 3609                                                When was the debt incurred?
          Seal Beach, CA 90740
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.3      Alfredo Gonzales                                           Last 4 digits of account number                                                      $15,000.00
          Nonpriority Creditor's Name
          11834 East 166 St.                                         When was the debt incurred?           4/4/17
          Artesia, CA 90701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.4      Alfredo Gonzalez                                           Last 4 digits of account number                                                      $55,000.00
          Nonpriority Creditor's Name
          11834 East 166 St.                                         When was the debt incurred?
          Artesia, CA 90701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 54 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.5      Amarith Development LLC                                    Last 4 digits of account number                                                      $53,110.00
          Nonpriority Creditor's Name
          500 S. Main St.                                            When was the debt incurred?           4/5/17
          Suite 102
          Orange, CA 92868
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6      Amarith Development LLC                                    Last 4 digits of account number                                                      $12,000.00
          Nonpriority Creditor's Name
          Arman Mirai                                                When was the debt incurred?           4/5/17
          500 S. Main St. Suite 102
          Orange, CA 92868
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.7      American Express                                           Last 4 digits of account number       1008                                           $50,847.51
          Nonpriority Creditor's Name
          PO Box 0001                                                When was the debt incurred?
          Los Angeles, CA 90096-8000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 55 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.8      American Express                                           Last 4 digits of account number       1004                                             $4,863.53
          Nonpriority Creditor's Name
          PO Box 0001                                                When was the debt incurred?
          Los Angeles, CA 90096-8000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9      Amex                                                       Last 4 digits of account number       3023                                           $51,543.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                                                                        Opened 12/87 Last Active
          Po Box 981540                                              When was the debt incurred?           12/03/18
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 0        Amex/Bankruptcy                                            Last 4 digits of account number       4372                                             $2,704.00
          Nonpriority Creditor's Name
          Correspondence/Bankruptcy                                                                        Opened 08/16 Last Active
          Po Box 981540                                              When was the debt incurred?           4/24/19
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 56 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.1
 1        Amit Yonay                                                 Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          1768 Mesa Ridge Ave.                                       When was the debt incurred?
          Westlake Village, CA 91362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.1
 2        Anchor Loans LP                                            Last 4 digits of account number                                                    $5,227,500.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.1
 3        Anchor Loans LP                                            Last 4 digits of account number                                                     $605,922.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 57 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.1
 4        Anchor Loans LP                                            Last 4 digits of account number                                                    $1,153,000.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.1
 5        Anchor Loans LP                                            Last 4 digits of account number                                                    $2,196,000.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.1
 6        Anchor Loans LP                                            Last 4 digits of account number                                                    $1,232,562.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 58 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.1
 7        Anchor Loans LP                                            Last 4 digits of account number                                                    $1,250,886.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.1
 8        Anchor Loans LP                                            Last 4 digits of account number                                                     $475,000.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.1
 9        Anchor Loans LP                                            Last 4 digits of account number                                                     $588,625.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 59 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.2
 0        Anchor Loans LP                                            Last 4 digits of account number                                                    $1,212,754.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.2
 1        Anchor Loans LP                                            Last 4 digits of account number                                                    $1,245,000.00
          Nonpriority Creditor's Name
          5230 Las Virgenes Road #105                                When was the debt incurred?
          Calabasas, CA 91302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.2
 2        Andrew Michael Ward                                        Last 4 digits of account number                                                     $278,000.00
          Nonpriority Creditor's Name
          1271 ranville Ave. #404                                    When was the debt incurred?           10/23/17
          Los Angeles, CA 90055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 60 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.2
 3        Andrew Michael Ward                                        Last 4 digits of account number                                                     $278,000.00
          Nonpriority Creditor's Name
          1271 Granville Ave. #404                                   When was the debt incurred?           9/21/17
          Los Angeles, CA 90055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.2
 4        Arch Funding                                               Last 4 digits of account number                                                    $1,046,306.00
          Nonpriority Creditor's Name
          19800 MacArthur Blvd.                                      When was the debt incurred?
          Suite 1150
          Irvine, CA 92612
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.2
 5        Arch Funding/5 AIF Maple 2, LLC                            Last 4 digits of account number                                                    $1,148,240.00
          Nonpriority Creditor's Name
          19800 MacArthur Blvd.                                      When was the debt incurred?
          Suite 1150
          Irvine, CA 92612
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 61 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.2
 6        Arlington Investments LLC                                  Last 4 digits of account number                                                     $300,000.00
          Nonpriority Creditor's Name
          68 Genoa St. #A                                            When was the debt incurred?           4/5/17
          Arcadia, CA 91006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.2
 7        Arlington Investments LLC                                  Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          68 Genoa St. #A                                            When was the debt incurred?           4/5/17
          Arcadia, CA 91006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.2
 8        Arturo Gonzalez                                            Last 4 digits of account number                                                      $80,000.00
          Nonpriority Creditor's Name
          31320 Via Colinas Suite 117                                When was the debt incurred?           4/9/18
          Westlake Village, CA 91362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 62 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.2
 9        Bank of America                                            Last 4 digits of account number       1337                                           $55,817.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 06/16 Last Active
          Nc4-105-03-14 Pob 26012                                    When was the debt incurred?           12/23/19
          Greensboro, NC 27420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile


 4.3
 0        Ben Rugg                                                   Last 4 digits of account number                                                     $376,000.00
          Nonpriority Creditor's Name
          2995 Brynwood Drive                                        When was the debt incurred?           8/19/17
          Madison, WI 53711
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.3
 1        Camilo Concha                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          15303 Ventura Blvd. #850                                   When was the debt incurred?
          Sherman Oaks, CA 91403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 63 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.3      Castle Real Estate Investments,
 2        LLC                                                        Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          Michelle Halliwell                                         When was the debt incurred?
          1014 S. Westlake Blvd. #14152
          Westlake Village, CA 91361
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 3        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $130,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.3
 4        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $378,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 64 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.3
 5        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.3
 6        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                      $31,862.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?           3/2/18
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.3
 7        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $101,844.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?           3/16/18
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 65 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.3
 8        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?           2/13/18
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.3
 9        Cathleen Bloeser as Trustee of the                         Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?           3/1/18
          30765 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.4
 0        Cathlen Bloeser as Trustee of the                          Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          Cathleen Bloeser Living Trust                              When was the debt incurred?           8/21/18
          3076 Pacific Coast Highway #314
          Malibu, CA 90265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 66 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.4
 1        Central Loan Admin & R                                     Last 4 digits of account number       2288                                          $430,967.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.4
 2        Central Loan Admin & R                                     Last 4 digits of account number       2270                                          $413,550.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.4
 3        Central Loan Admin & R                                     Last 4 digits of account number       2247                                          $188,930.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 67 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.4
 4        Central Loan Admin & R                                     Last 4 digits of account number       2239                                          $186,114.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.4
 5        Central Loan Admin & R                                     Last 4 digits of account number       2254                                          $186,083.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.4
 6        Central Loan Admin & R                                     Last 4 digits of account number       2262                                          $180,465.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 68 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.4
 7        Central Loan Admin & R                                     Last 4 digits of account number       2221                                          $138,429.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          Po Box 77404                                               When was the debt incurred?           12/19/18
          Ewing, NJ 08628
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.4
 8        Charles McDonald                                           Last 4 digits of account number                                                      $60,000.00
          Nonpriority Creditor's Name
          1731 Howe Avenue #123                                      When was the debt incurred?           5/22/18
          Sacramento, CA 95825
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 9        Chester Joseph Smigielski                                  Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          10 Wales St.                                               When was the debt incurred?           3/1/18
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 69 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.5
 0        Citi/Sears                                                 Last 4 digits of account number       3173                                             $4,361.00
          Nonpriority Creditor's Name
          Citibank/Centralized Bankruptcy                                                                  Opened 01/16 Last Active
          Po Box 790034                                              When was the debt incurred?           5/12/19
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.5
 1        Citibank                                                   Last 4 digits of account number       7600                                               $379.40
          Nonpriority Creditor's Name
          PO Box 1503                                                When was the debt incurred?
          Saint Peters, MO 63376
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.5
 2        Citibank/Shell Oil                                         Last 4 digits of account number       7600                                               $379.00
          Nonpriority Creditor's Name
          Citicorp Credit Srvs/Centralized Bk                                                              Opened 04/17 Last Active
          dept                                                       When was the debt incurred?           3/12/19
          Po Box 790034
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 70 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.5
 3        Consumer Acceptance Corp.                                  Last 4 digits of account number                                                     $423,692.00
          Nonpriority Creditor's Name
          15303 Ventura Blvd. #850                                   When was the debt incurred?
          Sherman Oaks, CA 91403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment


 4.5
 4        David Spangler                                             Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          27489 Agoura Road                                          When was the debt incurred?           4/5/17
          Agoura Hills, CA 91301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.5      Deptartment Store National
 5        Bank/Macy's                                                Last 4 digits of account number       0948                                             $8,443.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/05 Last Active
          9111 Duke Boulevard                                        When was the debt incurred?           5/20/19
          Mason, OH 45040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 71 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.5
 6        Fernando Garcia De La Cruz and                             Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          Ricardo Fajardo                                            When was the debt incurred?
          1916 S. Ninth Street
          Anaheim, CA 92802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.5
 7        Financial Credit Netwo                                     Last 4 digits of account number       2892                                               $113.00
          Nonpriority Creditor's Name
          1300 W Main                                                When was the debt incurred?           Opened 7/16/19
          Visalia, CA 93277
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney City Of Thousand Oaks


 4.5
 8        Francis Capital and Gavilan Capital                        Last 4 digits of account number                                                     $291,000.00
          Nonpriority Creditor's Name
          Multifamily Opportunity Fund I, LLC                        When was the debt incurred?           8/21/18
          555 Marin Street
          Suite 140
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 72 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.5
 9        Francis Capital and Gavilan Capital                        Last 4 digits of account number                                                     $867,720.00
          Nonpriority Creditor's Name
          Multifamily Opportunity Fund I. LLC                        When was the debt incurred?           8/27/18
          555 Marin Street
          Suite 140
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6
 0        Francis Capitaland Gavilan Capital                         Last 4 digits of account number                                                     $650,000.00
          Nonpriority Creditor's Name
          Multifamily Opportunity Fund I, LLC                        When was the debt incurred?           8/21/18
          555 Marin Street
          Suite 140
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6
 1        George Polous                                              Last 4 digits of account number                                                      $10,000.00
          Nonpriority Creditor's Name
          15 Mistral                                                 When was the debt incurred?           4/4/17
          Aliso Viejo, CA 92656
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 73 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.6
 2        GMDM Investments, LLC                                      Last 4 digits of account number                                                     $432,049.00
          Nonpriority Creditor's Name
          7280 west Palmetto Park Rd. #106-N                         When was the debt incurred?           4/5/17
          Boca Raton, FL 33433
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6
 3        Graham Barker                                              Last 4 digits of account number                                                      $40,578.00
          Nonpriority Creditor's Name
          PO Box 5137                                                When was the debt incurred?
          Chatsworth, CA 91311
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lien


 4.6
 4        Grant S. Pederson, Trustee of the                          Last 4 digits of account number                                                     $105,000.00
          Nonpriority Creditor's Name
          Pederson Family Trust                                      When was the debt incurred?           3/4/18
          1022 Bradbury Court
          Westlake Village, CA 91361
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 74 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.6
 5        Hossein and Susan Balou                                    Last 4 digits of account number                                                     $123,440.00
          Nonpriority Creditor's Name
          517 N. Dwyer Dr.                                           When was the debt incurred?           4/5/17
          Anaheim, CA 92801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6
 6        Hossein and Susan Balou                                    Last 4 digits of account number                                                      $40,000.00
          Nonpriority Creditor's Name
          517 N. Dwyer Dr.                                           When was the debt incurred?
          Anaheim, CA 92801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.6
 7        IKO Investments                                            Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          1768 Mesa Ridge Ave.                                       When was the debt incurred?           4/5/17
          Thousand Oaks, CA 91362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 75 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.6
 8        Jim and Celeste Kelber                                     Last 4 digits of account number                                                     $105,000.00
          Nonpriority Creditor's Name
          1916 Court St.                                             When was the debt incurred?           2/12/08
          Newport Beach, CA 92663
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 9        Joshua Marder                                              Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          401 Rockefeller Apt. B1013                                 When was the debt incurred?           8/21/18
          Irvine, CA 92612
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.7
 0        Kevin Kanegai                                              Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          3314 Iroquois Ave.                                         When was the debt incurred?           8/21/18
          Long Beach, CA 90808
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 76 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.7
 1        Kohls/Capital One                                          Last 4 digits of account number       0901                                             $1,313.00
          Nonpriority Creditor's Name
          Attn: Credit Administrator                                                                       Opened 11/05 Last Active
          Po Box 3043                                                When was the debt incurred?           2/17/19
          Milwaukee, WI 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.7
 2        Levbern Properties LLC                                     Last 4 digits of account number                                                     $715,000.00
          Nonpriority Creditor's Name
          c/o Andrew ward                                            When was the debt incurred?
          1271 Granville Ave. #404
          Los Angeles, CA 90055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage


 4.7
 3        Lisa Marie Conley-Lambert                                  Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          80 Borghese                                                When was the debt incurred?           8/21/18
          Irvine, CA 92618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 77 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.7
 4        LoanCare LLC                                               Last 4 digits of account number       6028                                          $459,316.00
          Nonpriority Creditor's Name
          Attn: Consumer Solutions Dept                                                                    Opened 07/17 Last Active
          Po Box 8068                                                When was the debt incurred?           3/23/19
          Virginia Beach, VA 23450
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Real Estate Mortgage


 4.7
 5        Macy's                                                     Last 4 digits of account number       0948                                             $8,443.24
          Nonpriority Creditor's Name
          PO Box 9001094                                             When was the debt incurred?
          Louisville, KY 40290-1094
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.7
 6        Macy's                                                     Last 4 digits of account number       4372                                             $2,607.86
          Nonpriority Creditor's Name
          PO Box 9001108                                             When was the debt incurred?
          Louisville, KY 40290-1108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 78 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.7
 7        Marriot Ownership Resort, Inc.                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Care of Robert W. Davis, Jr.                               When was the debt incurred?           2016
          200 S. Orange Ave. Suite 2600
          Orlando, FL 32801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Time Share Debt


 4.7
 8        Paulette Callahan                                          Last 4 digits of account number                                                    $8,180,500.00
          Nonpriority Creditor's Name
          31320 Via Colinas Suite 117                                When was the debt incurred?           4/9/18
          Thousand Oaks, CA 91362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.7
 9        Redwood BPL Holdings, Inc.                                 Last 4 digits of account number                                                     $600,846.22
          Nonpriority Creditor's Name
          Ryan and Tucker LLP                                        When was the debt incurred?           12/12/19
          611 Anton Boulevard
          Suite 1400
          Costa Mesa, CA 92626-1931
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgement Lien




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 79 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.8
 0        Reginald Evans                                             Last 4 digits of account number                                                      $15,000.00
          Nonpriority Creditor's Name
          3488 Chestnut Dr.                                          When was the debt incurred?           4/5/17
          Norco, CA 92860
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.8
 1        Ricardo Manciel                                            Last 4 digits of account number                                                      $21,000.00
          Nonpriority Creditor's Name
          424 Diana Place                                            When was the debt incurred?
          Fullerton, CA 92833
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.8
 2        Robert and Tamorah Schuett                                 Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          1991 Country Club Road                                     When was the debt incurred?           4/5/17
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 80 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.8
 3        Robert and Tamorah Schuett                                 Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          1991 Country Club Road                                     When was the debt incurred?           4/5/17
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.8
 4        Roshanak Khojasteh                                         Last 4 digits of account number                                                      $40,000.00
          Nonpriority Creditor's Name
          820 Bellflower Ave. #311                                   When was the debt incurred?
          North Hollywood, CA 91601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.8
 5        Ryan Bradley                                               Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          1350 E. Los Angeles Ave. Suite 3C                          When was the debt incurred?
          Simi Valley, CA 93065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 81 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.8
 6        Sam Salgado                                                Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          PO Box 312                                                 When was the debt incurred?           4/5/17
          Moorpark, CA 93020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.8
 7        Sears                                                      Last 4 digits of account number                                                        $2,000.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Credit Card (Still Looking for Old
              Yes                                                       Other. Specify   Statement)


 4.8
 8        Skidemore Markel                                           Last 4 digits of account number                                                          $800.00
          Nonpriority Creditor's Name
          2480 Stearns St.                                           When was the debt incurred?           2018
          Simi Valley, CA 93063
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   2018 Tax Accountant




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 82 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.8
 9        Synchrony Bank/TJX                                         Last 4 digits of account number       3879                                             $4,992.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 09/16 Last Active
          Po Box 965060                                              When was the debt incurred?           3/14/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9
 0        tam Le                                                     Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          15811 Exeter St.                                           When was the debt incurred?           8/21/18
          Westminster, CA 92683
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.9
 1        The Kuther Living Trust                                    Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          Ryan D. Kuther, Amy M. Kuther co                           When was the debt incurred?           3/4/18
          Tr
          1652 Folkstone Terrace
          Westlake Village, CA 91361
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 83 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.9
 2        TJ Maxx                                                    Last 4 digits of account number       3879                                             $3,762.41
          Nonpriority Creditor's Name
          PO Box 530949                                              When was the debt incurred?
          Atlanta, GA 30353-0949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9
 3        Todd Vigneux Trustee of the                                Last 4 digits of account number                                                      $85,000.00
          Nonpriority Creditor's Name
          Vigneux Family Trust                                       When was the debt incurred?           3/4/18
          Thousand Oaks, CA 91360
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deed of Trust


 4.9
 4        Trojan Professional Srvs                                   Last 4 digits of account number       5674                                               $535.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 02/19
          Po Box 1270
          Los Alamitos, CA 90720
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Jacqueline Subka Dds




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                           Desc
                                                              Main Document    Page 84 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                              Case number (if known)         9:20-bk-10254

 4.9
 5        TSC Acct/Rec Solutions                                     Last 4 digits of account number       1447                                             $1,957.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                      When was the debt incurred?           Opened 06/19
          2701 Laker Ave West Suite 120
          Carlsbad, CA 92010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Krithika Ramadas Md


 4.9
 6        Union Bank Visa                                            Last 4 digits of account number       2770                                             $4,455.77
          Nonpriority Creditor's Name
          PO Box 60398                                               When was the debt incurred?
          Phoenix, AZ 85082-0398
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9
 7        Union Bank Visa                                            Last 4 digits of account number       3932                                             $4,443.52
          Nonpriority Creditor's Name
          PO Box 60398                                               When was the debt incurred?
          Phoenix, AZ 85082-0398
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                                     Desc
                                                              Main Document    Page 85 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                               Case number (if known)          9:20-bk-10254

 4.9
 8         Waterlee, Inc.                                            Last 4 digits of account number                                                               $200,000.00
           Nonpriority Creditor's Name
           29500 Heathercliff Rd. #42                                When was the debt incurred?            4/5/17
           Malibu, CA 90265
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
               Debtor 1 only
                                                                          Contingent
               Debtor 2 only
                                                                          Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   Deed of Trust


 4.9
 9         Zahra Azizi                                               Last 4 digits of account number                                                                $30,000.00
           Nonpriority Creditor's Name
           2201 Michelson Apt. 2213                                  When was the debt incurred?            8/21/18
           Irvine, CA 92612
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
               Debtor 1 only
                                                                          Contingent
               Debtor 2 only
                                                                          Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   Deed of Trust

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Michael Associates                                            Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 255 Saint Charles St. #204                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Thousand Oaks, CA 91360
                                                               Last 4 digits of account number                     8093

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.    Domestic support obligations                                                  6a.       $                          0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.    Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 34 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 9:20-bk-10254-MB                             Doc 24 Filed 10/26/20 Entered 10/26/20 10:05:50                                   Desc
                                                              Main Document    Page 86 of 86
 Debtor 1 Michael A. Hershman
 Debtor 2 Linda J. Hershman                                                                          Case number (if known)     9:20-bk-10254

                                                                                                                        Total Claim
                        6f.   Student loans                                                            6f.      $                      0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                    6g.      $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             40,888,160.46

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             40,888,160.46




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 35 of 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
